Case: 18-11468       Document: 00515163122         Page: 1     Date Filed: 10/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                     No. 18-11468                            FILED
                                   Summary Calendar                    October 17, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

BRIAN DEAN KING, JR.,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-94-1


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Brian Dean King, Jr., pleaded guilty to conspiracy to possess, with intent
to distribute, methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
He was sentenced to, inter alia, 480-months’ imprisonment, within the
advisory Sentencing Guidelines sentencing range of 360- to 480- months.
       Having preserved his objections in district court, King challenges his
sentence on numerous grounds, asserting the district court erred by


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-11468     Document: 00515163122      Page: 2    Date Filed: 10/17/2019


                                  No. 18-11468

(1) accepting the presentence investigation report’s (PSR) finding that an
obstruction-of-justice enhancement was warranted and applying a two-level
enhancement pursuant to Guideline § 3C1.1; (2) accepting the PSR’s finding
that a two-level reduction for acceptance of responsibility, pursuant to
Guideline § 3E1.1(a), was not warranted because of King’s obstruction-of-
justice conduct; (3) accepting the PSR’s statement that methamphetamine
involved in the offense was imported from Mexico and applying a two-level
enhancement pursuant to Guideline § 2D1.1(b)(5); and (4) accepting the PSR’s
finding regarding the quantity of drugs attributable to him.
      Although post-Booker, the Guidelines are advisory only, the district
court must avoid significant procedural error, such as improperly calculating
the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
(2007). If no such procedural error exists, a properly preserved objection to an
ultimate sentence is reviewed for substantive reasonableness under an abuse-
of-discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
court, its application of the Guidelines is reviewed de novo; its factual findings,
only for clear error. E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751,
764 (5th Cir. 2008). “There is no clear error if the district court’s finding is
plausible in light of the record as a whole.” United States v. Serfass, 684 F.3d
548, 550 (5th Cir. 2012) (citation omitted).        “A finding of fact is clearly
erroneous only if, after reviewing all the evidence, we are left with the definite
and firm conviction that a mistake has been committed.”               Id. (internal
quotations and citation omitted).
      Concerning the numerous challenges to his sentence, King contends the
PSR lacked sufficient indicia of reliability to be considered by the district court.
Although “a PSR generally bears sufficient indicia of reliability, [b]ald,



                                         2
    Case: 18-11468     Document: 00515163122     Page: 3   Date Filed: 10/17/2019


                                  No. 18-11468

conclusionary statements do not acquire the patina of reliability by mere
inclusion in the PSR”. United States v. Narviz-Guerra, 148 F.3d 530, 537 (5th
Cir. 1998) (alteration in original) (internal quotations and citations omitted).
That is not the case here. The record reflects that the information in the PSR
was derived from investigative materials compiled by local and federal law-
enforcement agencies and numerous statements from coconspirators,
suppliers, and unidentified informants.
      As for whether King obstructed justice within the meaning of the
Guidelines, a district court’s finding that defendant obstructed justice is a
factual finding, reviewed for clear error. United States v. Juarez-Duarte, 513
F.3d 204, 208 (5th Cir. 2008) (per curiam) (citation omitted). Although King
did provide evidence to rebut the PSR’s finding he obstructed justice, the court
concluded that “the most reasonable inference is” King engaged in the
obstruction-of-justice conduct. This finding was not implausible in the light of
the record as a whole, because the district court “ha[d] wide discretion in
determining which evidence to consider and which testimony to credit”, United
States v. Edwards, 65 F.3d 430, 432 (5th Cir. 1995) (citation omitted), and was
not required to accept King’s evidence as credible, see, e.g., United States v.
Sotelo, 97 F.3d 782, 799 (5th Cir. 1996) (“Credibility determinations in
sentencing hearings are peculiarly within the province of the trier-of-fact.”
(internal quotations and citation omitted)). Moreover, because there was more
than one permissible view of the evidence supporting the enhancement, the
court’s decision to rely on one view instead of others does not constitute clear
error. See United States v. Gillyard, 261 F.3d 506, 509 (5th Cir. 2001).
      Regarding whether the court clearly erred by not applying an
acceptance-of-responsibility reduction, the district court’s decision is upheld on
review “unless it is without foundation, a standard of review more deferential



                                        3
    Case: 18-11468    Document: 00515163122      Page: 4   Date Filed: 10/17/2019


                                 No. 18-11468

than the clearly erroneous standard”. Juarez-Duarte, 513 F.3d at 211 (internal
quotations and citation omitted).     “Ordinarily, conduct that results in an
enhancement for obstruction of justice under [Guideline] § 3C1.1 ‘indicates
that the defendant has not accepted responsibility for his criminal conduct,’
except in ‘extraordinary cases in which adjustments under both [Guidelines]
§§ 3C1.1 and 3E1.1 may apply.’” Id. (quoting U.S.S.G. § 3E1.1 cmt. n.4).
      King asserts only that the evidence lacked sufficient indicia of reliability
to support the obstruction-of-justice enhancement and makes no contention
that this is an extraordinary case. The decision to deny an acceptance-of-
responsibility reduction was, therefore, not without foundation.
      As for King’s challenge to the importation enhancement, the court’s
factual determination on this point is reviewed for clear error. See United
States v. Rodriguez, 666 F.3d 944, 947 (5th Cir. 2012) (citation omitted). We
are not left with the definite and firm conviction that the court committed a
mistake in applying the enhancement based on a statement by one of King’s
suppliers to law-enforcement agents that the methamphetamine he sold King
was imported from Mexico.
      Finally, the court’s drug-quantity calculation is also a factual
determination reviewed for clear error. United States v. Harris, 740 F.3d 956,
966 (5th Cir. 2014) (citation omitted). The court’s calculation was plausible in
the light of the record as a whole. It did not clearly err in relying on the
codefendant’s higher estimate, considering the evidence pertaining to King’s
drug-distribution conduct. Likewise, the court did not clearly err by including,
in the drug-quantity calculation, the quantity of drugs found in the vehicle in
which King was a passenger, as recommended by the PSR. The evidence
showed that King and the driver of the vehicle—his girlfriend and
codefendant—were involved in the distribution of methamphetamine as a



                                        4
    Case: 18-11468    Document: 00515163122    Page: 5   Date Filed: 10/17/2019


                                No. 18-11468

couple, that King was in possession of more than $1,000 when the vehicle was
stopped, and that a drug ledger was also found in the vehicle.
      AFFIRMED.




                                      5